UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERONE MCDOUGALD, Case No. 1:17-cv-124
Plaintiff, Barrett, J .
Litl<ovitz, l\/I.J.
vs.
SHANNON BEAR, et al., ORDER
Defendants.

Plaintiff, an inmate at the Southern Ohio Correctional Facility (“SOCF”) proceeding pro
se, brings this prisoner civil rights action under 42 U.S.C. § 1983 alleging violations of his
constitutional rights by defendants in relation to an incident where he was pepper sprayed. This
matter is before the Court on plaintiff s motion to compel (Doc. 30) and defendants’ response in
opposition (Doc. 33).

I. Discovery Background

Plaintiff filed his motion to compel discovery on May 23, 2018. (Doc. 30). Plaintiff asks
the Court to compel defendants to produce the following video footage and documents:

1. DVR surveillance footage for J-4 cell 56 en route escort to J-2 cell 24 at in [sic]

between 2:00~3:30 pm capturing all encounters with Shannon Bear, C/O Andre, C/O

Keating, Nurse Hart, Nurse Reiter on 12-16-15, with the other mentioned defendants

2. Copy of greivance [sic] filed in the matter concerning the incident on December 16,
2015.

3. Offender movement history sheet for month of December 2015_
4. lnstitutional spray post order.

5. lnstitution use of force post order.

6. Institution OC spray written directivel

7. Use of force written directive

(Id.).

On June 5, 2018, defendants filed a response in opposition Defendants represent that all
of the items set forth in plaintiffs motion to compel have either been provided, or they do not
exist and therefore cannot be provided. (Doc. 33 at 3). Defendants represent that they responded
to plaintiffs first request for production of documents on February 8, 2018. (Id. at 1). In that
response, defendants informed plaintiff that arrangements would be made for him to review the
video pertaining to the use of force incident on December 16, 2015. (Id. at 1-2; Ex. B, Doc. 33-2
at 1-3). Defendants also provided plaintiff with the requested medical examination reports and
incident reports. (Id.). Defendants did not provide plaintiff with the requested grievance
documents because upon initial investigation, they did not believe that he submitted a grievance
in relation to the December 16, 2015 incident (Id.).

On February 15, 2018, defendants responded to plaintiff s second request for production
of documents, which sought four different post orders/directives: (1) SOCF OC spray post order,
(2) use of force post order, (3) OC spray written directive, and (4) use of force written directive.
(Doc. 33 at 2; Ex. C, Doc. 33-3). Defendants informed plaintiff that the requested documents did
not exist, but they supplemented their responses with the Ohio Department of Rehabilitation and
Correction’s Use of Force policies in effect at the time of the incident (Id.).

On February 16, 2018, plaintiff was given the opportunity to review the video footage
pertaining to the use of force incident on December 16, 2015. (Doc. 33 at 2; Ex. D, Doc. 33-4).

On April 5, 2018, defendants received a third request for production of documents, as
well as a letter from plaintiff (Doc. 33 at 2; Doc. 30-1 at 3). In the request for production,
plaintiff requested his offender movement history sheet for the month of December 2015, as well

as Grievance No. SOCF-01-16~000257. (Doc. 30-1 at 3). ln a March 24, 2018 letter to

defendants, plaintiff complained that the video footage he viewed only captured the use of
excessive force committed by Defendant Bear on December 16, 2015, and that he wanted to
view video footage capturing encounters with the other defendants. (Ex. E, Doc. 33-5 at 1). ln
the letter, plaintiff again requested the four different post orders/directives described above.
(Id.). On May 2, 2018, defendants responded to plaintiffs letter indicating that they needed
more time to complete plaintiffs third request for production of documents (Ex. F, Doc. 33-6).
Defendants also informed plaintiff that the video footage he reviewed was the only video
available (Ia'.). Defendants further informed plaintiff that the requested grievance would be
provided to him if it existed, and that they responded to his request for production of the OC
Spray and Use of Force post orders on February 15, 2018. (Id.). On May 22, 2018, defendants
responded to plaintiffs third request for production of documents and provided plaintiff with his
offender movement history sheet for the month of December 2015, as well as Grievance No.
SOCF-01-16-000257. (Ex. G, Doc, 33-'7).
II. Resolution

Upon review of both parties’ submissions, the Court finds that defendants have fully
complied with plaintiff s discovery requests

With respect to item l_the video footage_plaintiff was given the opportunity to review
the requested video footage on _February 16, 2018. (Doc. 33-4). Plaintiff signed a verification
form indicating that he was given the opportunity to review the video footage. (Id.). Although
plaintiff requests to review video footage of his encounters with defendants Andre, Keating,
Hart, and Reiter, defendants reasonably assert that plaintiff reviewed the only video footage
available As such, defendants cannot be compelled to produce video footage that does not exist.

See Tolliver v. Li'ben‘y Mut. Fz're Ins. Co., No. 2106-cv-00904, 2008 WL 4951792, at * 2 (S.D.

Ohio Nov. 17, 2008) (“A party cannot be compelled to produce documents which do not exist or
which it does not possess or control.”).

Defendants responded to item 2 on May 22, 2018 in their response to plaintiffs third
request for production of documents (Doc. 33!7). They provided plaintiff with Grievance No.
SOCF-01-16-00257. (Id.). Defendants also responded to item 3 on May 22, 2018. (Id.).
Defendants provided plaintiff with his offender movement history sheet for the month of
December 2015. (Id.).

Defendants responded to items 4, 5, 6, and 7 on February 15, 2018 in their response to
plaintiffs second request for production of documents (Doc. 33-3). Defendants informed
plaintiff that the requested post orders and directives did not exist, but they nevertheless provided
plaintiff with the Ohio Department of Rehabilitation and Correction’s Use of Force policies in
effect at the time of the incident (Id.). As stated above, defendants cannot be compelled to
produce documents that do not exist. See To!li'ver, 2008 WL 4951792, at * 2. Thus, because
defendants have complied with plaintiffs discovery requests, and have produced items 2 and 3,
and indicated that items l, 4, 5, 6, and 7 do not exist, plaintiffs motion to compel (Doc. 30) is
DENIED in its entirety.

IT IS SO ORDERED.

Date: /Ul//(g// f

   

aren L. Litkovitz
United States Magistrate Judge

